STATE OF WEST VIRGINIA

      At the Supreme Court of Appeals, continued and held at Charleston, Kanawha County, on
August 29, 2018, the following order was made and entered in vacation:

State of West Virginia ex rel. Donald L. Blankenship and
the Constitution Party of West Virginia,
Petitioners

vs.) No. 18-0712

Mac Warner, in his official capacity as
West Virginia Secretary of State,
Respondent
                                            ORDER

        On August 9, 2018, the petitioners, Donald Blankenship and the Constitution Party of West
Virginia, by counsel Robert M. Bastress, Jr., presented to the Court a petition praying for a writ of
mandamus to be directed against the respondent, Mac Warner, West Virginia Secretary of State,
as therein set forth. Response briefs were thereafter filed by the respondent, West Virginia
Secretary of State, by counsel Marc E. Williams, Melissa Foster Bird, Christopher Smith, and
Anna C. Majestro, Nelson Mullins Riley & Scarborough LLP; the intervenor respondent, the West
Virginia Republican Party, Inc., by counsel Elbert Lin, Hunton Andrews Kurth LLP; and J. Mark
Adkins and Richard R. Heath, Jr., Bowles Rice LLP; and the intervenor respondent, Nigel E.
Jeffries, Esq.
        Acting without undue delay because of the nature of the matter at issue and the necessity
to resolve the matter quickly, the Court considered the petition, appendix, and responses thereto.
By order entered on August 23, 2018, a rule to show cause was issued and this matter was scheduled
for prompt review upon the Rule 20 argument docket. This matter was fully heard on this date,
August 29, 2018.
        Given the request for accelerated consideration and resolution of the issue as it relates to
the preparation of the ballot for the 2018 general election, this Court issues its decision through
this order with a detailed opinion to follow in due course.




                                                  1
        The Court has thoroughly reviewed the appendix record and the arguments set forth in the
briefs of the parties. After careful consideration of all filings and oral argument by the parties, the
Court is of the opinion that the writ shall be, and it hereby is, denied. The West Virginia Secretary
of State is ordered to take whatever measures are necessary to ensure that Donald L. Blankenship
does not appear on the 2018 General Election Ballot for the Office of United States Senator for the
State of West Virginia.
        Justice Allen H. Loughry suspended and therefore not participating. Justice Paul T. Farrell
sitting by temporary assignment. Justice Alan D. Moats and Justice Darrell Pratt sitting by
temporary assignment.
        Service of an attested copy of this order upon all parties herein shall constitute sufficient
notice of its contents.




A True Copy

                                       Attest: /s/ Edythe Nash Gaiser
                                                   Clerk of Court




                                                  2